Citation Nr: 0408033	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03-11 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral foot fungus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army between 
February 1969 and September 1970, including combat service in 
the Republic of Vietnam, and service in the U.S. Army 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that granted the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder, evaluating it as 30 percent 
disabling, and denied entitlement to service connection for 
bilateral foot fungus.  The veteran and his service 
representative were notified of this decision in December 
2001.  The veteran disagreed with the denial of his service 
connection claim for bilateral foot fungus in January 2002.  
In a statement of the case issued to the veteran and his 
service representative in August 2002, the RO concluded that 
no change was warranted in the denial of this claim.  The 
veteran perfected a timely appeal when he filed a substantive 
appeal (VA Form 9) in August 2002.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran is not currently diagnosed with bilateral 
foot fungus.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for bilateral foot fungus have not been met.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claim of 
entitlement to service connection for bilateral foot fungus.  
In letters dated in December 2000 and February 2001, prior to 
the adjudication of this claim, the veteran and his 
representative were informed of VA's obligations to notify 
and assist claimants under the VCAA, and they were notified 
of what records VA would attempt to obtain on behalf of the 
veteran, and what records the veteran was expected to provide 
in support of his claim.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).   Additionally, the veteran was notified in 
a September 2000 letter that to establish service connection, 
the evidence had to establish a current disability and 
evidence linking that disability to service.  This letter 
also advised him of the evidence VA would obtain, what 
evidence he should submit, and to submit any other evidence 
he wanted VA to consider.  The veteran and his representative 
also were provided with a copy of the appealed rating 
decision and a statement of the case.  These documents 
provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim and the requirement to submit 
medical evidence that established entitlement to service 
connection for bilateral foot fungus.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA, or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's available service medical records and post-service 
medical records, including VA medical records and examination 
reports.  VA also made several attempts to obtain the 
veteran's complete service medical records from the National 
Personnel Records Center, St. Louis, Missouri (hereinafter, 
"NPRC").  In May 2003, the veteran notified VA that he had 
no more evidence to submit in support of his claim.  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claim of entitlement to service connection for bilateral 
foot fungus poses no risk of prejudice to the veteran.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); and Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's DD-214 indicates that he was on 
active service in the U.S. Army from February 1969 to 
September 1970.  He served in the Republic of Vietnam for 13 
months.  His military occupational specialty was as a 
"Pioneer."  Finally, he was awarded the Bronze Star Medal, 
Vietnam Campaign Medal, and Vietnam Service Medal.

As noted above, VA made several attempts to obtain the 
veteran's complete service medical records.  In October 2000, 
NPRC provided VA with copies of the veteran's service medical 
records from his service in the U.S. Army Reserve.  
Unfortunately, despite several subsequent attempts by the RO 
to obtain the veteran's service medical records from his 
period of active service in the U.S. Army, NPRC notified VA 
in October 2001 that none of these records were available for 
review.

A detailed review of the veteran's available service medical 
records from his service in the U.S. Army Reserve indicates 
that he reported that he was in good health on a "Report of 
Medical History" completed at the time of his enlistment 
physical examination in March 1975.  The veteran checked both 
"Yes" and "No" on this form when asked to indicate if he 
had any pre-service history, diagnosis, or treatment of foot 
trouble.  However, the examiner who conducted the veteran's 
enlistment physical examination provided no summary of this 
reported medical history.  The veteran checked "No" on the 
"Report of Medical History" with regard to skin disease.  
Clinical evaluation of the veteran revealed that his skin and 
feet were within normal limits, and he was found qualified 
for service in the U.S. Army Reserve.

At a quadrennial U.S. Army Reserve physical examination in 
September 1979, the veteran reported that he was in good 
health and had no history, diagnosis, or treatment of foot 
trouble or skin disease.  Clinical evaluation of the veteran 
revealed that his skin and feet were within normal limits, 
and he was found qualified for continued service in the U.S. 
Army Reserve.

On a June 1980 Health Questionnaire, which asked if the 
veteran presently had or had ever had any of the listed 
diseases,  the veteran denied currently having or having had 
hives or a skin rash. 

The veteran subsequently received quadrennial physical 
examinations while in the U.S. Army Reserve in April 1983, 
November 1987, and March 1992.  He reported no history, 
diagnosis, or treatment of foot problems or skin disease at 
any of these examinations.  Clinical evaluation of the 
veteran revealed that his feet and skin were within normal 
limits at each of these examinations, and he was found 
qualified for continued service in the U.S. Army Reserve.

In March 2001, the veteran notified VA that he did not have 
any of his service medical records from his period of active 
service between February 1969 and September 1970.  He also 
stated that, "I have submitted all the records that I 
have."

In his Notice of Disagreement received at the RO in January 
2002, the veteran requested that his VA treatment records 
from the VA Medical Center, Hampton, Virginia (hereinafter, 
"VAMC Hampton") be reviewed in support of his claim.

A detailed review of the veteran's VA treatment records from 
VAMC Hampton for the period from March 2000 to May 2002, 
received at the RO in June 2002, demonstrates no diagnosis or 
treatment of bilateral foot fungus at this facility during 
this period.

When he timely filed his substantive appeal (VA Form 9) at 
the RO in August 2002, the veteran stated that, after 
completing basic training, he had spent his entire period of 
active service in the Republic of Vietnam.  He stated that he 
had been treated for foot fungus at a field hospital while 
serving in Vietnam.  After his discharge from active service, 
the veteran stated that he had used over-the-counter 
medications and foot baths to treat his foot fungus.

In a statement received at the RO in May 2003, the veteran 
stated that his service medical records from his period of 
active service would show that he did not have bilateral foot 
fungus when he entered the Army and that he had this 
condition when he was discharged from the Army.





Analysis

The veteran and his service representative essentially 
contend on appeal that he incurred bilateral foot fungus 
during active service.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence that is  consistent with 
the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).  The 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court") has held that a veteran's 
participation in combat may be established on the basis of 
evidence that the veteran was awarded certain military 
citations.  See Gaines v. West, 11 Vet. App. 353, 359 (1998) 
(citing West v. Brown, 7 Vet. App. 70, 76 (1994)).  
"Satisfactory evidence" is credible lay or other evidence.  
See Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996).  
Such credible lay evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2003).  Although 
38 U.S.C.A. § 1154(b) does not establish a presumption of 
service connection, see Collette, 82 F.3d, at 392, it eases 
the combat veteran's evidentiary burden of demonstrating that 
an in-service incident occurred to which the current 
disability may be connected.  See also Caluza v. Brown, 7 
Vet. App. 498, 507 (1995); Russo v. Brown, 9 Vet. App. 46, 50 
(1996).  Therefore, "[s]ection 1154(b) provides a factual 
basis upon which a determination can be made that a 
particular injury was incurred...in service[,] but not a basis 
to link etiologically the [injury] in service to the current 
condition."  Cohen v. Brown, 10 Vet. App. 128, 137-38 (1997) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996)).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for bilateral foot 
fungus.  At the outset, the Board acknowledges that the 
veteran was "Pioneer" in the Republic of Vietnam for 13 
months and was awarded the Bronze Star Medal.  Although this 
medal does not automatically denote combat, the Board notes 
that the RO attempted to further verify the basis for the 
award of this medal.  The RO was unsuccessful, but ultimately 
granted service connection for PTSD based on the veteran's 
described combat stressors.  Thus, resolving all doubt in 
favor of the veteran, the Board finds that the veteran's 
statements concerning in-service treatment for bilateral foot 
fungus at a field hospital during combat service in the 
Republic of Vietnam constitute satisfactory lay evidence of 
such condition, because they are consistent with the 
circumstances, conditions, or hardships of such service.  See 
38 U.S.C.A. § 1154(b); see also Cohen, Collette, Libertine, 
Russo, and Caluza, all supra.  

Although the veteran's lay testimony is sufficient to 
establish that he had bilateral foot fungus during combat 
service, it is not enough simply to recognize the 
truthfulness of the combat veteran's lay testimony for 
purposes of establishing entitlement to service connection.  
More is required, in the form of objective medical evidence 
establishing that a current disease or injury is related to 
an incident that happened during combat service.  It is 
unfortunate that, in this case, none of the veteran's service 
medical records from his active service were available for 
review.  However, a detailed review of the remaining medical 
evidence of record on this claim does not show that the 
veteran was treated for bilateral foot fungus at any time 
following his active service.  Thus, there is no objective 
evidence of a current disability that could be medically 
related to the veteran's in-service bilateral foot fungus.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

As noted above, the veteran reported no history, diagnosis, 
or treatment of foot trouble or skin disease at any of his 
Army Reserve physical examinations, and bilateral foot fungus 
was not diagnosed following these examinations.  A detailed 
review of the veteran's post-service treatment records from 
VAMC Hampton also does not show any history, diagnosis, or 
treatment of bilateral foot fungus.  

Additionally, the Board notes that, when the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized training and 
knowledge are competent to render such an opinion.  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, even with a finding that the 
veteran had bilateral foot fungus while in combat, absent 
proof of a present disability related to that condition, 
there can be no valid claim for service connection.  See 
Brammer and Degmetich, both supra.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral foot fungus.  38 U.S.C.A. § 1110 (West Supp. 2002).  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Thus, the appeal is denied.


ORDER

Entitlement to service connection for bilateral foot fungus 
is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



